     Case 2:18-cv-02422-WBS-KJN Document 108 Filed 06/11/21 Page 1 of 4


1

2

3

4

5                          UNITED STATES DISTRICT COURT

6                         EASTERN DISTRICT OF CALIFORNIA

7                                  ----oo0oo----

8

9    FELICIA THOMPSON, INDIVIDUALLY           No. 2:18-cv-02422 WBS KJN
     AND AS SUCCESSOR IN INTEREST OF
10   KEITH AUSTIN THOMPSON,

11                  Plaintiffs,               ORDER
12         v.

13   NARINDER SAUKHLA, M.D.; RUTH
     PORTUGAL; SILOCHANA NAIDOO;
14   BRIAN BRIGGS; MONICA R. CORTEZ;
     ANDRES D. GALVAN; BETHLEHEM
15   HAILE, M.D.; et al.,

16
                    Defendants.
17

18
                                   ----oo0oo----
19
                 Before the court are the bills of costs of defendant
20
     Portugal (Docket No. 99) and defendants Saukhla and Briggs
21
     (Docket No. 100).
22
                 Federal Rule of Civil Procedure 54(d)(1) provides that
23
     “[u]nless a federal statute, these rules, or a court order
24
     provides otherwise, costs--other than attorney’s fees--should be
25
     allowed to the prevailing party.”        While this Rule creates “a
26
     presumption for awarding costs to prevailing parties,” Save Our
27
     Valley v. Sound Transit, 335 F.3d 932, 944 (9th Cir. 2003)
28
                                          1
     Case 2:18-cv-02422-WBS-KJN Document 108 Filed 06/11/21 Page 2 of 4


1    (citations omitted), it “vests in the district court discretion

2    to refuse to award costs.”       Ass'n of Mexican-Am. Educators v.

3    State of California, 231 F.3d 572, 591 (9th Cir. 2000) (citing

4    National Info. Servs., Inc. v. TRW, Inc., 51 F.3d 1470, 1471 (9th

5    Cir. 1995)). In exercising that discretion, the Ninth Circuit has

6    instructed that:

7                 Appropriate reasons for denying costs
                  include (1) the substantial public
8
                  importance of the case, (2) the closeness
9                 and difficulty of the issues in the case,
                  (3) the chilling effect on future similar
10                actions, (4) the plaintiff's limited
                  financial resources, and (5) the economic
11                disparity between the parties.
12   Escriba v. Foster Poultry Farms, Inc., 743 F.3d 1236, 1247–48
13   (9th Cir. 2014) (internal citations and quotations omitted).
14                Regarding the financial resources of the plaintiff, the
15   proper inquiry is not whether the plaintiff is currently
16   indigent, but whether an award of costs might make her so.
17   Rivera v. NIBCO, 701 F. Supp. 2d 1135, 1143 (E.D. Cal. 2010)
18   (Wanger, J.).     “This is not an exhaustive list of good reasons
19   for declining to award costs, but rather a starting point for
20   analysis.”    Escriba, 743 F.3d at 1247-48.
21                Another consideration is the extent of the defendant’s
22   victory.     In the event of a mixed judgment, it is within the
23   district court’s discretion to require each party to bear its own
24   costs, Amarel v. Connell, 102 F.3d 1494, 1523 (9th Cir. 1996), or
25   to reduce the costs awarded to a prevailing party to reflect the
26   extent of their victory, Williams v. Gaye, 895 F.3d 1106, 1133
27   (9th Cir. 2018).
28
                                          2
     Case 2:18-cv-02422-WBS-KJN Document 108 Filed 06/11/21 Page 3 of 4


1                Here, plaintiff has submitted evidence of her limited

2    financial resources.      (See Pl.’s Notice of Add’l Evid. (Docket

3    No. 103).)    Given plaintiff’s modest income, monthly expenses,

4    outstanding debts, and limited savings, the court finds that

5    awarding the costs requested by defendants might well render

6    plaintiff indigent.     See Rivera, 701 F. Supp. 2d at 1143.         The

7    court further notes that, although defendants prevailed on their

8    federal law claims on summary judgment, because the court

9    declined to exercise supplemental jurisdiction over the related

10   state law claims, “defendants were not a prevailing party on the

11   state law claims,” Blight v. City of Manteca, No. 2:15-02513 WBS

12   AC, 2017 WL 5665846, at *2 (E.D. Cal. Nov. 27, 2017), and thus

13   did not obtain a complete victory in this case.          See Williams,

14   895 F.3d at 1133.

15               In light of the court’s discretion to reduce the costs

16   awarded to defendants to reflect the extent of their victory,

17   plaintiff’s limited means, the potential chilling effect of

18   imposing such high costs on civil rights litigants, and the lack

19   of any indication this case was brought in bad faith, the court

20   declines to award costs to defendants.1        See Stanley v. Univ. of
21   S. Cal., 178 F. 3d 1069, 1079-80 (9th Cir. 1999); Ass’n of

22

23         1   Plaintiff’s filing of a Notice of Appeal on May 27,
     2021 (Docket No. 104), does not alter the court’s ability to
24   enter an Order denying defendants’ requested costs. Though an
     appeal from a final order normally ousts the district court of
25   jurisidiction over further matters in the case, see 9 Moore’s
26   Federal Practice, ¶ 203.11 at 734, the court retains the power to
     perform “ministerial” tasks, including the routine assessment of
27   costs. Wright v. Jackson, 522 F.2d 955, 957 (4th Cir. 1975)
     (citing Independent Productions Corp. v. Loew's, Inc., 184
28   F.Supp. 671, 672 (S.D.N.Y. 1960)).
                                     3
     Case 2:18-cv-02422-WBS-KJN Document 108 Filed 06/11/21 Page 4 of 4


1    Mexican-American Educators v. State of California, 231 F.3d 572,

2    592 (9th Cir. 2000) (en banc).

3                IT IS SO ORDERED.

4    Dated:   June 10, 2021

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          4
